Citation Nr: 1821450	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to June 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction is currently held by the RO in Boston, Massachusetts.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.

2.  Tinnitus was not present in service or until years thereafter and is not etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

2.  Tinnitus was not incurred in or aggravated by active duty service, nor may its incurrence or aggravation be presumed. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus as they were incurred due to noise exposure during active duty service. In statements dated throughout the claims period, the Veteran reported that he was exposed to high levels of noise during basic training.  He contends that this noise exposure is the cause of his current hearing loss and tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active duty service during a war period or after December 31, 1946, certain chronic diseases, such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Turning to the facts of the case, the Board finds that the first element of service connection - a current disability - is met.  Bilateral sensorineural hearing loss and tinnitus were both diagnosed in a February 2016 VA examination.  Accordingly, the first element of service connection is met.

In addition, the second element of service connection - an in-service injury - has also been met.  The Veteran reported in an October 2015 statement and the June 2016 Notice of Disagreement that he was exposed to noise during basic training, particularly firing M-14 rifles.  The Veteran's service personnel records confirm that the Veteran participated in basic combat training.  Thus, the second element of service connection is met.  

As to the final element of service connection - a nexus between the Veteran's current disabilities and the in-service injury - treatment records do not indicate such a link.  First, service treatment records do not support a finding of chronic hearing loss during service.  In a May 1967 Report of Medical History at separation, the Veteran denied current or past hearing loss.  Audiograms performed in conjunction with the November 1965 pre-induction examination and May 1967 separation examination demonstrated normal hearing for VA purposes.  

In the 1960s, the military changed its standard of measuring hearing acuity, replacing the American Standards Association (ASA) units with the current International Standards Organization (ISO) units.  Prior to January 1, 1967, service departments are assumed to have used ASA units. Service departments are assumed to have changed to ISO units after December 31, 1970.  For the period between January 1, 1967, and December 31, 1970, VA is to consider the data under both the ASA and ISO standards unless it is clearly indicated which units were used.  

Accordingly, the Board assumes the Veteran's November 1965 pre-induction examination utilized ASA units. The May 1967 separation examination does not clearly indicate which standard was used, therefore the Board has considered the results using both units: assuming ISO units, and converting to ASA to ISO.  The testing results converted from ASA to ISO units leads to higher outcome in Hertz (Hz), therefore the Board will use the May 1967 separation examination results converted from ASA to ISO units to afford the Veteran the benefit of the doubt.    

To convert the ASA units to ISO, the Board adds 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz, and 5 decibels to 4,000 Hz.  Thus, the Veteran's November 1965 audiometric testing results after conversion from ASA to ISO units were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
--
20
LEFT
30
25
25
--
10

In contrast, the May 1967 separation examination audiometric testing results, again after conversion from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

Considering these results, it is clear the Veteran's hearing was within normal limits at enlistment and separation.  See 38 C.F.R. 3.385.  Thus, service treatment records do not support a finding of chronic hearing loss during service.  

There is no medical evidence of audiological defect until a June 2015 private audiological examination, which noted moderately severe sensorineural hearing loss.  A July 2015 private medical letter noted that the Veteran's "exposure to loud noises in the military may be the major causative etiology" of his sensorineural hearing loss.  The Board finds this opinion is of reduced probative value because it does not indicate that the Veteran's normal service audiological examinations were reviewed and considered.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed").  Similarly, the private medical letter did not provide a rationale to support its opinion.  Id.  Finally, the private medical letter only stated that exposure to noises in the military "may be" the cause of his hearing loss, which does not rise to the level of determining that it is at least as likely as not related to service.  

In a February 2016 VA examination, the Veteran reported that he started having difficulty with his hearing in 1988 or 1989.  The Veteran reported the onset of tinnitus as being "years ago, maybe [in] the 1980s."  The VA examination found that it was less likely than not that the Veteran's hearing loss or tinnitus was related to service because the Veteran's military occupational specialty code (MOS) was a cook, which has a low probability rating for hazardous noise exposure.  In addition, the VA examination noted the Veteran's report of small arms fire while in service but cited the "normal, stable auditory thresholds for both ears" when comparing the November 1965 and May 1967 examination results.  Finally, the VA examination relied on the passage of time between the Veteran's service and his onset of hearing loss and tinnitus, observing that the Veteran first noticed both in the 1980s, at least a decade after service.  

The February 2016 VA opinion is the only opinion based on an accurate and complete review of the lay and medical evidence.  It is clearly of greater probative value than the private medical opinion supporting the Veteran's claim for hearing loss disability and weighs the evidence against the finding of a nexus between the Veteran's bilateral hearing loss, tinnitus, and noise exposure during active duty service.

The Board also notes that the Veteran has not reported a continuity of symptoms since service as regards his hearing loss and tinnitus.  The Veteran's statements to the February 2016 VA examiner dates the onset of hearing loss to 1988 or 1989 and the onset of tinnitus to the 1980s.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss and tinnitus are chronic diseases listed in 38 C.F.R. § 3.309(a) ("organic diseases of the nervous system"), but service connection is not possible on this basis as there is no lay or other evidence of continuous symptoms since service.
      
The Board has considered the Veterans statements connecting his bilateral hearing loss and tinnitus to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112-13  (1999).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms, absent a clear assertion of continuity of symptomatology, simply cannot be accepted as competent evidence, as a competent opinion linking a disorder noted many years after service with such service requires medical or audiological training, credentials, and expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007).  Therefore, his statements linking his current hearing loss and tinnitus to service do not support the claims.

Finally, the Board notes the Veteran submitted a medical article abstract regarding hearing loss and basic military training as well as portions of untitled articles discussing rifle noise exposure and hearing loss.  The Board gives greater weight to the February 2016 VA examination, however, because the examination obtained and addressed the Veteran's specific history of noise exposure and applied it to the Veteran's particular medical history and examination results.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


